DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 04/30/2022 was filed after the filing date of the instant application. The submission is in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1, 3-5, 8-9, 13-16 and 18-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Himmelreich (DE 10 2018-008318, refer to app. # US 2021/0387557 for reference numbers) in view of Ilercil (US 10,161,657).
Regarding claim 1, Himmelreich discloses a refrigerated food container system (refer to Fig. 15), comprising:
a container (200) defining an inner volume;
a thermoelectric module (refer to the air temperature controllable module 10 including thermoelectric device 50); and 
a housing (102) enclosing the container (200), wherein the housing (102) defines a gap between the housing and the container (wherein said gap is defined by the arrows flowing between the housing and the container as can be seen from Fig. 15), and wherein the housing and the gap are arranged to direct a flow of air to form an air curtain across an upper opening of the container (refer to Fig. 15 and par. 90, lines 8-13, wherein when cover 106 of the housing is opened, an air flow which acts as an air curtain is generated; the air curtain keeps the temperature-controlled air within the receiving region 104 of the housing and prevents an intensive fluid and heat exchange with the surroundings).
While Himmelreich discloses the thermoelectric module, Himmelreich fails to explicitly disclose the thermoelectric module arranged in thermal contact with at least one surface of the container and including a first thermoelectric cooling device including a first Peltier plate, and a second thermoelectric cooling device including a second Peltier plate, wherein the second Peltier plate is vertically stacked with and in direct thermal contact with the first Peltier plate, and a control module configured to provide a first voltage to the first thermoelectric cooling device and provide a second voltage to the second thermoelectric cooling device.
However, Ilercil discloses a thermoelectric heat pump system (refer to Fig. 15), comprising a thermoelectric module (330) arranged in thermal contact with at least one surface of a container (336) and including a first thermoelectric cooling device (332) including a first Peltier plate (322), and a second thermoelectric cooling device (334) including a second Peltier plate (322), wherein the second Peltier plate (322) is vertically stacked with and in direct thermal contact with the first Peltier plate (322 as can be seen from Fig. 15), and a control module (refer to microprocessor 380) configured to provide a first voltage to the first thermoelectric cooling device and provide a second voltage to the second thermoelectric cooling device (refer to col. 42, lines 27-30, wherein the control module activates each of the thermoelectric cooling devices, therefore, providing a first voltage to the first thermoelectric cooling device and providing a second voltage to the second thermoelectric cooling device), in order to provide a system that self-regulates temperature over pre-defined, adjustable cooling or heating profiles (refer to col. 1, lines 56-59).
Therefore, it would have been obvious to a person of ordinary skill before the effective filing date of the claimed invention, to modify Himmelreich such that the thermoelectric module is arranged in thermal contact with at least one surface of the container and including a first thermoelectric cooling device including a first Peltier plate, and a second thermoelectric cooling device including a second Peltier plate, wherein the second Peltier plate is vertically stacked with and in direct thermal contact with the first Peltier plate, and a control module configured to provide a first voltage to the first thermoelectric cooling device and provide a second voltage to the second thermoelectric cooling device in view of the teachings by Ilercil, in order to provide a system that self-regulates temperature over pre-defined, adjustable cooling or heating profiles.

Regarding claim 3, Himmelreich as modified meets the claim limitations as disclosed above in the rejection of claim 1. Further, Himmelreich as modified discloses the second Peltier plate, but fails to explicitly disclose wherein the second Peltier plate is larger than the first Peltier plate.
However, it appears that the refrigerated food container system of Himmelreich as modified would operate equally well with the second Peltier plate being larger than the first Peltier plate. Further, applicant has not disclosed that the second Peltier plate being larger than the first Peltier plate solves any stated problem, indicating simply that as shown in FIGS. 2A and 2B, the Peltier plates 204 and 208 are the same size. In other examples, such as shown in FIGS. 2C, 2D, and 2E, the Peltier plates 204 and 208 have different sizes. For example, as shown in FIGS. 2C and 2E, the Peltier plate 208 is larger than the Peltier plate 204. Conversely, as shown in FIG. 2D, the Peltier plate 204 is larger than the Peltier plate 208.
Therefore, it would have been obvious to a person of ordinary skill before the effective filing date of the claimed invention, to further modify Himmelreich such that the second Peltier plate is larger than the first Peltier plate because it appears to be an arbitrary design consideration which fails to patentably distinguish over Himmelreich. 

Regarding claim 4, Himmelreich as modified meets the claim limitations as disclosed above in the rejection of claim 1. Further, Himmelreich as modified discloses wherein the first voltage is constant and the second voltage is adjustable (refer to col. 33, lines 38-44 and col. 12, lines 5-9 as taught by Ilercil, wherein the overall efficiency of operation of the thermoelectric module is improved by the ability of independently controlling the voltage across each series-connected thermoelectric semi-conductor nodes 133; the controller can be configured to vary a voltage to the thermoelectric modules by varying a pulse-width-modulation (PWM), a pulse-frequency-modulation (PFM), or a thermal capacitance of the thermal protection system, therefore, the system as disclosed by Ilercil having the capability of delivering the first voltage being constant and the second voltage being adjustable). 

Regarding claim 5, Himmelreich as modified meets the claim limitations as disclosed above in the rejection of claim 4. Further, Himmelreich as modified discloses wherein the control module includes a power supply (refer to power supply 119 as taught by Ilercil) configured to provide the first voltage to the first Peltier plate (wherein as taught by Ilercil, the voltage applied to each node 133 is independently controlled, therefore, capable of independently applying the voltage of nodes of the first Peltier plate) and a pulse width modulation controller configured to provide the second voltage to the second Peltier plate (refer to col. 39, lines 16-20 as taught by Ilercil, wherein converter can utilize a pulse-width modulation incorporated into circuitry on circuit board 117).

Regarding claim 8, Himmelreich as modified meets the claim limitations as disclosed above in the rejection of claim 1. Further, Himmelreich as modified discloses a fan (26) arranged to circulate air within the gap between the housing and the container (refer to Fig. 15).

Regarding claim 9, Himmelreich as modified meets the claim limitations as disclosed above in the rejection of claim 8. Further, Himmelreich as modified discloses wherein the fan (26) is arranged to provide a flow of the air over the thermoelectric module and into the gap (refer to par. 64, lines 5-11).

Regarding claim 13, Himmelreich as modified meets the claim limitations as disclosed above in the rejection of claim 1. Further, Himmelreich as modified discloses wherein sidewalls of the container (refer to Fig. 16, wherein sidewalls of the container include openings 120a-f and generate an air curtain) include one or more openings (120a-f).

Regarding claim 14, Himmelreich as modified meets the claim limitations as disclosed above in the rejection of claim 1. Further, Himmelreich as modified discloses the control module, but fails to explicitly disclose a rechargeable battery, wherein the control module receives power from the rechargeable battery.
However, Ilercil discloses the thermoelectric heat pump system (refer to Fig. 15), comprising a rechargeable battery (119), wherein the control module receives power from the rechargeable battery (refer to col. 23, lines 5-10, wherein battery system 119 can be rechargeable, can provide a source of power for thermo-electric assembly 123, and can be controlled by at least one safety on/off switch 118, where an external power source is available, and battery system 119 may be recharged), in order to provide a portable and reliable power source for long durations (refer to par. 22, lines 65-66).
Therefore, it would have been obvious to a person of ordinary skill before the effective filing date of the claimed invention, to further modify Himmelreich by providing a rechargeable battery, wherein the control module receives power from the rechargeable battery in view of the teachings by Ilercil, in order to provide a portable and reliable power source for long durations.

Regarding claim 15, Himmelreich as modified meets the claim limitations as disclosed above in the rejection of claim 1. Further, Himmelreich as modified discloses wherein the thermoelectric module (330 as taught by Ilercil) is arranged between a lower surface of the container (lower surface of container 336 as taught by Ilercil) and a heat exchanger (refer to heat sink 114 as taught by Ilercil).

Regarding claim 16, Himmelreich as modified meets the claim limitations as disclosed above in the rejection of claim 1. Further, Himmelreich as modified discloses the thermoelectric module arranged against a sidewall, but fails to explicitly disclose against a sidewall of the container.
However, it appears that the refrigerated food container system of Himmelreich would operate equally well with the thermoelectric module arranged against a sidewall of the container. Further, applicant has not disclosed that having the thermoelectric module arranged against a sidewall of the container solves any stated problem or is for any particular purpose, indicating simply that “The thermoelectric module is arranged between a lower surface of the container and a heat exchanger. The thermoelectric module is arranged against a sidewall of the container.”
Therefore, it would have been obvious to a person of ordinary skill before the effective filing date of the claimed invention, to further modify Himmelreich such that the thermoelectric module is arranged against a sidewall of the container, since it appears to be an arbitrary design consideration which fails to patentably distinguish over Himmelreich.

Regarding claim 18, Himmelreich discloses a method of operating a refrigerated food container system including a container (200) defining an inner volume, the method comprising:
arranging a thermoelectric module (14) in thermal contact with the container;
enclosing the container (200) within a housing (102), wherein a gap is defined between the housing and the container (wherein said gap is defined by the arrows flowing between the housing and the container as can be seen from Fig. 15), and wherein the housing and the gap are arranged to direct a flow of air (42) to form an air curtain across an upper opening of the container (refer to Fig. 15 and par. 90, lines 8-13, wherein when cover 106 of the housing is opened, an air flow which acts as an air curtain is generated; the air curtain keeps the temperature-controlled air within the receiving region 104 of the housing and prevents an intensive fluid and heat exchange with the surroundings), but fails to explicitly disclose wherein the thermoelectric module is in thermal contact with at least one surface of the container and includes a first thermoelectric cooling device and a second thermoelectric cooling device in thermal contact with the first thermoelectric cooling device; providing a first voltage to the first thermoelectric cooling device; providing a second voltage different from the first voltage to the second thermoelectric cooling device, wherein the first thermoelectric cooling device includes a first Peltier plate, the second thermoelectric cooling device includes a second Peltier pate, and the second Peltier plate is vertically stacked with and in direct thermal contact with the first Peltier plate.
However, Ilercil discloses a thermoelectric heat pump system (refer to Fig. 15), comprising a thermoelectric module (330) arranged in thermal contact with at least one surface of a container (336) and including a first thermoelectric cooling device (332) including a first Peltier plate (322), and a second thermoelectric cooling device (334) including a second Peltier plate (322), wherein the second Peltier plate (322) is vertically stacked with and in direct thermal contact with the first Peltier plate (322 as can be seen from Fig. 15), and providing a first voltage to the first thermoelectric cooling device and providing a second voltage different from the first voltage to the second thermoelectric cooling device (refer to col. 33, lines 57-59, wherein the voltage across each electrically series-connected (and thermally series-connected) thermo-electric semi-conductor node 133, can be independently controlled), in order to provide a system that self-regulates temperature over pre-defined, adjustable cooling or heating profiles (refer to col. 1, lines 56-59).
Therefore, it would have been obvious to a person of ordinary skill before the effective filing date of the claimed invention, to modify Himmelreich by providing the thermoelectric module in thermal contact with at least one surface of the container and including a first thermoelectric cooling device and a second thermoelectric cooling device in thermal contact with the first thermoelectric cooling device; providing a first voltage to the first thermoelectric cooling device; and providing a second voltage different from the first voltage to the second thermoelectric cooling device, wherein the first thermoelectric cooling device includes a first Peltier plate, the second thermoelectric cooling device includes a second Peltier pate, and the second Peltier plate is vertically stacked with and in direct thermal contact with the first Peltier plate in view of the teachings by Ilercil, in order to provide a system that self-regulates temperature over pre-defined, adjustable cooling or heating profiles.

Regarding claim 19, Himmelreich as modified meets the claim limitations as disclosed above in the rejection of claim 18. Further, Himmelreich as modified discloses wherein providing the first voltage includes providing a constant voltage to the first thermoelectric cooling device and further comprising adjusting the second voltage provided to the second thermoelectric cooling device (refer to col. 33, lines 38-44 and col. 12, lines 5-9 as taught by Ilercil, wherein the overall efficiency of operation of the thermoelectric module is improved by the ability of independently controlling the voltage across each series-connected thermoelectric semi-conductor nodes 133; the controller can be configured to vary a voltage to the thermoelectric modules by varying a pulse-width-modulation (PWM), a pulse-frequency-modulation (PFM), or a thermal capacitance of the thermal protection system, therefore, the system as disclosed by Ilercil having the capability of delivering a constant voltage to the first thermoelectric cooling device and adjusting the second voltage provided to the second thermoelectric cooling device).

Regarding claim 20, Himmelreich as modified meets the claim limitations as disclosed above in the rejection of claim 19. Further, Himmelreich as modified discloses adjusting the second voltage using pulse width modulation (refer to col. 39, lines 16-20 as taught by Ilercil, wherein converter can utilize a pulse-width modulation incorporated into circuitry on circuit board 117).

Claim(s) 11-12 and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Himmelreich (DE 10 2018-0083181), Ilercil (US 10,161,657), and further in view of Senecal (US 5,718,124).
Regarding claims 11-12, Himmelreich as modified meets the claim limitations as disclosed above in the rejection of claim 1. Further, Himmelreich as modified discloses the container (200), but fails to explicitly disclose wherein the container is bowl-shaped and having a lower wall being curved.
However, Senecal further teaches a chilled servide bowl (refer to Fig. 4), comprising a container (having inner surface 18) being bowl-shaped and having a lower wall being curved, in order to provide a container for solid foods such as fruit (refer to col. 2, lines 32-34).
Accordingly, it would have been obvious to a person of ordinary skill before the effective filing date of the claimed invention, to further modify Himmelreich such that the container is bowl-shaped in view of the teachings by Senecal, in order to provide a container for solid foods such as fruit. 

Regarding claim 17, Himmelreich as modified meets the claim limitations as disclosed above in the rejection of claim 1. Further, Himmelreich as modified discloses the container, but fails to explicitly disclose a fan arranged within the container.
However, Senecal further teaches a chilled servide bowl (refer to Fig. 18), comprising a fan (140) arranged within a container (refer to Fig. 18), in order to help dissipate heat (refer to col. 8, lines 5-7).
One having ordinary skill in the art of refrigeration would recognize that by providing a fan arranged within the container, it will help dissipate the heat of each container individually.
Therefore, it would have been obvious to a person of ordinary skill before the effective filing date of the claimed invention, to further modify Himmelreich by providing a fan arranged within the container, in order to help dissipate the heat of each container individually in view of the teachings by Senecal along with the knowledge generally available to one having ordinary skill in the art of refrigeration.

Allowable Subject Matter
Claim 6 is allowed.

Response to Arguments
Applicant’s arguments, see pp.6-9, filed on 04/30/2022, with respect to claims 1, 3-5, 8-9 and 11-20 have been fully considered and are persuasive. The rejection of claims 1, 3-5, 8-9 and 11-20 has been withdrawn. However, upon further consideration, a new ground(s) of rejection is made in view of newly amended claims. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANA M VAZQUEZ whose telephone number is (571)272-0611. The examiner can normally be reached M-F 7-4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Len Tran can be reached on 571-272-1184. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/ANA M VAZQUEZ/Examiner, Art Unit 3763